

TECH DATA CORPORATION
(hereinafter called the “Company”)

2018 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION
(hereinafter called the “Plan”)
GLOBAL NOTICE OF GRANT AND RESTRICTED STOCK UNIT GRANT AGREEMENT






I.     NOTICE OF EQUITY GRANT
    
Name/Participant:             


Type of Grant:             Restricted Stock Unit


Date of Grant:                
    
Total Shares Granted:    


II. AGREEMENT


For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Restricted Stock Unit Grant (hereinafter called the
“RSUs”) under Section 9 of the Plan in accordance with the following terms:


Section 1.    Definitions. Unless otherwise defined herein, capitalized terms
used in this Agreement shall have the same defined meanings as in the Plan. In
the event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall prevail except as
otherwise expressly provided herein. The following additional terms shall be
defined as follows:


“Addendum” means the addendum to this Agreement setting forth any
country-specific terms and conditions governing the RSUs based upon the
Participant’s country of residence (and country of employment, if different).


“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of RSUs and includes Part I, Notice
of Equity Grant and Part II, Agreement, and any Addendum.


“Cause” means (a) such definition as is set forth in a written employment
agreement between the Participant and the Employer, as in effect at the time of
determination, for “Cause” or “gross misconduct” or other term of similar
import, or, in the absence of any such definition, (b) (i) the Participant’s
willful and continued failure to perform substantially his or her duties


        
        





--------------------------------------------------------------------------------




with the Employer (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the Participant’s willful engaging in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company, its Subsidiaries or the Employer; provided, that for
purposes of this definition, no act or failure to act, on the Participant’s
part, will be considered “willful” unless it is done, or omitted to be done, by
the Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or the Employer.
Notwithstanding the foregoing, if a Participant’s employment terminates during
the Protected Period (as defined in the CIC Policy) and such Participant is
covered by the CIC Policy, for purposes of this Agreement “Cause” will have the
definition that applies to the Participant under the CIC Policy.


“CIC Policy” means the Tech Data Corporation Change in Control Severance Policy.


“Date of Grant” means the date on which the RSUs are granted to the Participant,
as specified in Part I.


“Employer” means the Company or any Subsidiary that employs the Participant on
the applicable date.


“Good Reason” means:


a.
a material adverse change in the Participant’s duties or responsibilities
effectuated after the Change in Control from those held, exercised and/or
assigned to the Participant immediately prior to such diminution; provided, that
a change in a Participant’s reporting relationship that is approved by the
Company or the Employer prior to a Change in Control and is not made at the
request of a third party incident to the Change in Control shall not constitute
Good Reason hereunder;



b.
a reduction in the Participant’s annual base salary (or a material change in the
frequency of payment) or annual incentive opportunity in effect immediately
prior to the Change in Control or, if higher, as in effect at any time during
the 24 months following the Change in Control;



c.
the failure by the Company or the Employer to provide the Participant with
welfare benefits, fringe benefits and perquisites that are substantially similar
in the aggregate to those made available or provided to the Participant
immediately prior to the Change in Control, including but not limited to any
pension, life insurance, medical, health and accident, disability and vacation
benefits;



d.
the relocation of the Participant’s base office to a location that is (x) more
than 35 miles from the Participant’s base office immediately prior to the Change
in Control and (y) farther from the Participant’s principal residence
immediately prior to the Change in Control than was the Participant’s base
office immediately prior to the Change in Control; or



2

--------------------------------------------------------------------------------






e.
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement as contemplated
hereunder.



Notwithstanding the foregoing, if a Participant’s employment terminates during
the Protected Period (as defined in the CIC Policy) and such Participant is
covered by the CIC Policy, for purposes of this Agreement “Good Reason” will
have the definition that applies to the Participant under the CIC Policy.


“Retirement” means the Participant’s termination of active employment (for
reasons other than a termination for Cause by the Employer) where (a) the
Participant has attained age 55 (in whole years rounded down to the nearest
year) and, (b) the Participant’s Years of Continuous Service equals or exceeds
10.


“Share” means one (1) share of Common Stock.


“Years of Continuous Service” means the number of full years of a Participant’s
continuous and uninterrupted employment with the Employer based on the elapsed
time between the Participant’s initial employment commencement date with the
Employer and the date of the Participant’s termination of employment with the
Employer.  For purposes of the foregoing and for the sake of clarity:


(a)       “Years of Continuous Service”  shall include any period of continuous
employment with an employer acquired by the Company prior to the time of such
acquisition, unless a shorter period of time is established by the Company as
recorded in the Company’s systems;


(b)        if a Participant ceases employment with the Employer for a period of
less than six (6) months and subsequently re-commences employment with the
Employer, the Participant’s Years of Continuous Service shall be calculated on
the basis of the Participant’s initial employment commencement date with the
Employer, unless a shorter period of time is established by the Company as
recorded in the Company’s systems; and


(c)        if a Participant ceases employment with the Employer for a period of
six (6) months or more and subsequently re-commences employment with the
Employer, the Participant’s Years of Continuous Service shall be calculated on
the basis of the Participant’s subsequent employment re-commencement date with
the Employer.


Section 2. Grant. The Participant is hereby granted an award of RSUs under
Section 9(b) of the Plan. Each RSU represents the prospective contingent right
to receive one (1) Share and will, at all times the Agreement is in effect, be
equal in value to one (1) Share. In accordance with Section 9(b) of the Plan, no
grant, or a combination of grants, of RSUs to the Participant during a fiscal
year shall have a value in excess of five


3

--------------------------------------------------------------------------------




(5) million dollars ($5,000,000), determined using the Fair Market Value of the
Shares underlying the RSUs as of the Date of Grant.




Section 3. Vesting. Subject to the provisions of the Plan and this Agreement,
the RSUs shall vest and become payable in Shares in accordance with the vesting
schedule specified on the last page of this agreement.


<Vesting Schedule>


Unless and until the RSUs vest, the Participant will have no right to payment of
any unvested RSUs. Prior to the actual delivery of any of the RSUs that are
vested, the RSUs will represent an unsecured obligation of the Company in
accordance with Section 16(c) of the Plan.


Section 4.    Non-Transferability. All rights with respect to the RSUs are
exercisable during the Participant’s lifetime only by the Participant and the
RSUs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or rules
thereunder.


Section 5.     Delivery of Shares. Subject to the other terms of the Plan and
this Agreement, as soon as reasonably practicable following each vesting date,
the Company shall issue or cause to be delivered to the Participant (or if any
other individual(s) then hold the RSUs, to such individual(s)) the number of
whole Shares the Participant is entitled to receive as a result of the vesting
of the RSUs. The Shares shall be registered in the name of the Participant (or
the name(s) of the individual(s) that then hold the RSUs, either alone or
jointly with another person(s) with rights of survivorship, as such
individual(s) shall prescribe in writing or other methods allowed by the
Company), and subject to Section 15 of this Agreement, shall in all cases be
delivered to the Participant within thirty-one (31) business days following the
applicable Vesting Date. Notwithstanding the foregoing, the Company may, in its
sole discretion, settle the RSUs in the form of: (a) a cash payment to the
extent settlement in Shares (1) is prohibited under local law, (2) would require
the Participant, the Company or the Employer to obtain the approval of any
governmental and/or regulatory body in the Participant’s country of residence
(and/or country of employment, if different) or (3) is administratively
burdensome; or (b) Shares, but require the Participant to immediately sell such
Shares (in which case, the Participant hereby expressly authorizes the Company
to issue sales instructions on behalf of the Participant).


The delivery of Shares upon vesting of the RSUs shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery instructions provided by the Participant (or if any other
individual(s) then hold the RSUs, by such other individual(s)). Fractional
Shares shall not be issued.




4

--------------------------------------------------------------------------------




Section 6.    Tax Withholding Obligations. Regardless of any action the Company
or the Employer takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including but not limited to, the grant of the RSUs, the vesting of
the RSUs, the subsequent sale of any Shares acquired at vesting or the receipt
of any dividends, and (b) do not commit to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.


Upon the occurrence of a taxable event associated with the RSUs, the Participant
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer attributable to Tax-Related Items. In this regard,
if permissible under local law, the Company may withhold a number of whole
Shares otherwise deliverable to the Participant having a Fair Market Value
sufficient to satisfy the Participant’s estimated total obligation for
Tax-Related Items associated with any aspect of the RSUs. If the obligation for
the Participant’s Tax-Related Items is satisfied by withholding a number of
Shares as described herein, the Participant shall be deemed to have been issued
the full number of Shares issuable upon vesting, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax-Related
Items due as a result of the vesting or any other aspect of the award. In the
event withholding in Shares is prohibited or problematic under applicable law or
otherwise may trigger adverse consequences to the Company or the Employer, the
Company and/or the Employer may, at its sole discretion, (a) require the
Participant to deposit with the Company or the Employer an amount of cash
sufficient to meet his or her obligation for Tax-Related Items, (b) withhold the
required amount from the Participant’s regular salary/wages during the pay
period(s) next following the date on which any such applicable liability for
Tax-Related Items otherwise arises (or withhold the required amount from other
amounts payable to the Participant), and/or (c) if permissible under local law,
sell or arrange for the sale of a whole number of Shares that the Participant
acquires pursuant to the RSUs to meet the withholding obligation for Tax-Related
Items. The Company will endeavor to sell only the number of whole Shares
required to satisfy the Company’s and/or the Employer’s withholding obligation
for Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items.
    
Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. If the
Participant is subject to taxation in more than one jurisdiction, the
Participant acknowledges


5

--------------------------------------------------------------------------------




that the Company, the Employer or another Subsidiary may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. For purposes of
the foregoing, the Company may withhold or account for Tax-Related Items by
considering applicable statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates. The Participant hereby
consents to any action reasonably taken by the Company to meet his or her
obligation for Tax-Related Items.


Section 7. Changes in Capitalization. The existence of the RSUs shall not affect
in any way the right or power of the Company or its stockholders to make,
authorize or consummate (a) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (b) any merger or consolidation of the Company; (c) any issue by the
Company of debt securities, or preferred or preference stock that would rank
above the shares subject to RSUs; (d) the dissolution or liquidation of the
Company; (e) any sale, transfer or outstanding assignment of all or any part of
the assets or business of the Company; or (f) any other corporate act or
proceeding, whether of a similar character or otherwise.


Except as otherwise expressly provided herein, the issuance by the Company of
Shares of any class, or securities convertible into Shares of any class, either
in connection with direct sale or upon the exercise of rights or warrants to
subscribe therefore, or upon conversion of Shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to the number of Shares
subject to the RSUs.


Section 8. Rights of Participant. No person shall, by virtue of the granting of
the RSUs to the Participant, be deemed to be a holder of any Shares underlying
the RSUs or be entitled to the rights or privileges of a holder of such Shares
unless and until the RSUs have vested with respect to such Shares and the Shares
have been issued pursuant to the vesting of the RSUs.


At all times while any portion of the RSUs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the RSUs; comply with the terms of the RSUs promptly upon
vesting of the RSUs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of the RSUs.


Section 9. Termination. Subject to Section 10, the outstanding unvested RSUs
granted hereunder shall terminate and the Participant shall cease vesting in the
RSUs on the earliest to occur of:


(a) termination of active employment or other relationship between the Employer
and the Participant for any reason other than due to the Participant’s death,
Retirement or Disability; or




6

--------------------------------------------------------------------------------




(b) termination of active employment or other relationship between the Employer
and the Participant due to the Participant’s death or Disability within three
(3) months of the Date of Grant or Retirement within one (1) year of the Date of
Grant.


An employment relationship between the Employer and the Participant shall be
deemed to exist during any period during which the Participant is actively
employed and performing services for the Employer. Whether authorized leave of
absence or absence on military government service shall constitute termination
of the employment relationship between the Employer and the Participant shall be
determined, in good faith, by the administrator designated by the Committee, in
its sole discretion, at the time thereof and in accordance with local law.


In the event of the Participant’s termination of active employment due to death
or Disability at least three (3) months after the Date of Grant, the RSUs shall
become fully vested (all or a portion of the outstanding RSUs) as of the date of
the Participant’s termination of active employment. In the case of death of a
Participant, any Shares due upon vesting will be delivered to the Participant’s
executors, administrators or any person(s) to whom the RSUs may be transferred
by will or by laws of descent and distribution, in accordance with Section 5 of
this Agreement. If, in the event of the Participant’s death, any beneficiary
entitled to receive any Shares due upon vesting is a minor or, if in the event
of the Participant’s Disability, the Participant is deemed by the Committee or
is adjudged to be legally incapable of giving valid receipt and discharge for
any Shares due upon vesting, such Shares will be paid to such person or
institution as the Committee may designate, in its sole discretion, or to the
duly appointed guardian. Such payment shall, to the extent made, be deemed a
complete discharge of any liability for such payment under the Plan.


In the event of the Participant’s termination of active employment due to
Retirement on or after the first (1st) anniversary of the Grant Date, any
unvested RSUs immediately shall vest in full and Shares shall be issued to the
Participant pursuant to Section 5. In the event that the Participant’s
Retirement occurs prior to the first (1st) anniversary of the Grant Date, all
unvested RSUs immediately shall terminate and be forfeited in their entirety.


If the Participant is a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent that a court or tribunal of
competent jurisdiction determines that any provision of the RSUs is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


Section 10.    Change in Control. Notwithstanding anything in this Agreement to
the contrary, if, within 24 months of the effective date of a Change in Control,
the Participant’s active employment is terminated by the Employer without Cause
or if the Participant resigns


7

--------------------------------------------------------------------------------




employment for Good Reason, the RSUs immediately shall vest in full as of such
termination and the vested RSUs shall be settled in accordance with Section 5 of
this Agreement. In addition, in the event of a Change in Control in which the
RSUs are not assumed, continued, or substituted by the surviving corporation,
such RSUs shall immediately vest in full as of the effective date of such Change
in Control and the vested RSUs shall be settled in accordance with Section 5 of
this Agreement.


Section 11. Nature of Grant. In accepting the grant, the Participant
acknowledges that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


(b) the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs or other awards have been granted in the past;


(c) all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;


(d) the Participant is voluntarily participating in the Plan;


(e) the grant of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment with
the Employer;


(f) the RSUs and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment contract with the
Company or any Subsidiary and shall not interfere with the ability of the
Employer to terminate the Participant’s employment relationship (as otherwise
may be permitted under local law);


        (g) the grant of RSUs is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer;


(h) in the event that the Participant is not an employee of the Company, the
grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RSUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or affiliated company of the Company;




8

--------------------------------------------------------------------------------




(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;


(j) neither the Company, the Employer or any Subsidiary shall be liable for any
foreign exchange rate fluctuation, where applicable, between the Participant’s
local currency and the United States dollar that may affect the value of the
RSUs or of any amounts due to the Participant pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement;


(k) if the Participant vests in his or her RSUs and obtains Shares, the value of
those Shares acquired may increase or decrease in value;


(l) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s active
employment (for any reason whatsoever and whether or not in breach of local
labor laws or later found invalid) and, in consideration of the RSUs, the
Participant agrees not to institute such a claim against the Company or the
Employer;


(m) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer actively employed by the Employer; the
Committee shall have the exclusive discretion to determine, in good faith, when
the Participant is no longer actively employed for purposes of the grant of
RSUs; and


(n) the RSUs and the benefits evidenced by this Agreement do not create any
entitlement not otherwise specifically provided for in the Plan or provided by
the Company in its discretion, to have the RSUs or any such benefits transferred
to, or assumed by, another company, nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares.


Section 12. Data Privacy. Pursuant to applicable personal data protection laws,
the Company and the Employer hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the RSUs and
participation in the Plan. The collection, use, processing and transfer of
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan, and the Participant’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect
participation in the Plan. As such, the Participant voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.
 

The Company and the Employer hold certain personal information about the
Participant, including the Participant’s name, home address, email address, and
telephone number,


9

--------------------------------------------------------------------------------




date of birth, social security number, passport number or other employee
identification number, e-mail address, salary, nationality, job title, any
Shares or directorships held in the Company or the Employer, details of all
options, units or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (the “Data”). The Data may be provided by
the Participant or collected, where lawful, from third parties, and the Company
and the Employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in the Participant’s country of
residence (and country of employment, if different). The Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s or the Employer’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.



The Company and the Employer will transfer the Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer may
further transfer the Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) the third parties or other recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.


The Participant may, at any time, exercise rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan, and (e) withdraw the
Participant’s consent to the collection, processing or transfer of Data as
provided hereunder (in which case, the Participant’s RSUs will be null and
void). The Participant may seek to exercise these rights by contacting the
Employer’s Human Resources manager or the Company’s Human Resources Department.


10

--------------------------------------------------------------------------------






Finally, the Participant understands that the Company may rely on a different
legal basis for the processing and/or transfer of the Data in the future and/or
request the Participant to provide another data privacy consent. If applicable
and upon request of the Company, the Participant agrees to provide an executed
acknowledgment or data privacy consent (or any other acknowledgments, agreements
or consents) to the Company or the Employer that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in the Participant’s
country of residence (and country of employment, if different), either now or in
the future. The Participant understands that the Participant may be unable to
participate in the Plan if the Participant fails to execute any such
acknowledgment, agreement or consent requested by the Company or the Employer.


Section 13. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code (“Section 409A”). Instead, it is the intent
of this Agreement to satisfy the short-term deferral exemption described in
Treas. Reg. §1.409A-1(b)(4). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no grants
(including without limitation, the RSUs) become subject to Section 409A;
provided, however, the Company makes no representation that the RSUs are not
subject to Section 409A nor makes any undertaking to preclude Section 409A from
applying to the RSUs.


Section 14. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company. In
addition, if the Participant does not otherwise reject the RSUs, (in such manner
as the Company may specify from time to time in its sole discretion), the
Participant shall be deemed to have accepted the RSUs as of the Date of Grant.


Section 15. Government and Other Regulations; Governing Law. The grant of RSUs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
The Company shall not be obligated to take any affirmative action in order to
cause the vesting of the RSUs or the issuance of Shares pursuant hereto to
comply with any such law, regulation, order or provision. Any issuance or
delivery of Shares hereunder shall occur at the earliest date the Company
reasonably anticipates that the distribution shall not cause a violation.


11

--------------------------------------------------------------------------------






As a condition of the grant of the RSUs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence (and
country of employment, if different). In addition, the Participant also agrees
to take any and all actions, and consent to any and all actions taken by the
Company and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal obligations under local laws, rules
and regulations in the Participant’s country of residence.
The RSUs are and shall be subject in every respect to the provisions of the
Plan, which is incorporated herein by reference and made a part hereof. The
Participant hereby accepts the RSUs subject to all the terms and provisions of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives.


This grant of RSUs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby expressly consent and agree that such litigation shall be
conducted in the courts of Pinellas County, Florida.


Section 16. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 17. Language. If the Participant is a resident outside of the United
States, the Participant acknowledges and agrees by acceptance of the grant of
RSUs under the Plan and this Agreement, that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the grant of the RSUs,
be drawn up in English. If the Participant has received this Agreement, the Plan
or any other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Section 18. Private Placement. For Participants residing and/or employed
outstide of the United States, the grant of the RSUs is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the grant of the
RSUs is not subject to the supervision of the local securities authorities.


Section 19. Insider Trading / Market Abuse Laws. By participating in the Plan,
the Participant agrees to comply with the Company’s policy on insider trading.
The


12

--------------------------------------------------------------------------------




Participant further acknowledges that, depending on the Participant’s or the
Participant’s broker’s country of residence or where the Shares are listed, the
Participant may be subject to insider trading restrictions and/or market abuse
laws that may affect the Participant’s ability to accept, acquire, sell or
otherwise dispose of Shares, rights to Shares (e.g., RSUs) or rights linked to
the value of Shares, during such times the Participant is considered to have
“inside information” regarding the Company as defined by the laws or regulations
in the Participant’s country of residence (and country of employment, if
different). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant places before he or she
possessed inside information. Furthermore, the Participant could be prohibited
from (a) disclosing the inside information to any third party (other than on a
“need to know” basis) and (b) “tipping” third parties or causing them otherwise
to buy or sell securities. The Participant understands that third parties
include fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s personal responsibility to comply with any applicable
restrictions, and that the Participant should consult the Participant’s personal
advisor on this matter.


Section 20.    Clawback. Notwithstanding anything in the Plan or this Agreement
to the contrary, the Company may be entitled or required by law, any applicable
Company policy (any such policy, a “Clawback Policy”) or the requirements of an
exchange on which the Company’s shares are listed for trading, to recoup amounts
received by a Participant in connection with or arising out of the RSUs granted
pursuant to this Agreement (including with respect to the initial grant of the
RSUs, any Shares acquired pursuant thereto and any amounts received with respect
to any sale of the Shares), and each Participant selected to receive RSUs under
the Plan shall be deemed to have agreed to comply with any such Company request
or demand for recoupment, and to have consented to the Company taking such
actions as may be necessary to effectuate its Clawback Policy. Each Participant
shall also be deemed to have acknowledged and agreed that the Clawback Policy
may be modified from time to time in the sole discretion of the Company and
without the consent of the Participant, and that such modification will be
deemed to amend this Agreement; provided, that, except as otherwise required by
applicable law (including the terms of any exchange on which the Company’s
shares are then listed for trading), no such amendment or modification made
following a Change in Control shall be effective without the express, prior
written consent of the Participant.


Section 21. Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the RSUs shall also be subject to the Addendum. Further, if the
Participant transfers residence and/or employment to another country reflected
in the Addendum, the special terms and conditions for such country shall apply
to the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the RSUs and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). The Addendum shall constitute part of
the Agreement.


13

--------------------------------------------------------------------------------






Section 22. Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the RSUs and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
    








14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.


TECH DATA CORPORATION




                
By:__________________________________
Richard T. Hume, Chief Executive Officer

By:_______________________________________
Holder




15

--------------------------------------------------------------------------------




TECH DATA CORPORATION
2018 EQUITY INCENTIVE PLAN
OF TECH DATA CORPORATION


ADDENDUM TO
GLOBAL NOTICE OF GRANT AND RESTRICTED
STOCK UNIT GRANT AGREEMENT


NON-U.S. EMPLOYEES
________________________________________________________________________



In addition to the terms of the 2018 Equity Incentive Plan of Tech Data
Corporation (the “Plan”) and the Global Notice of Grant and Restricted Stock
Unit Grant Agreement
(the “Agreement”), the RSUs are subject to the following additional terms and
conditions as set forth in this addendum (the “Addendum”). All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Section 21 of the Agreement, to the extent a
Participant relocates residence and/or employment to another country, the
additional terms and conditions as set forth in the addendum for such country
(if any) shall also apply to the RSUs to the extent the Company determines, in
its sole discretion, that the application of such addendum is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the RSUs and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).






*    *    *    *    *


16